— In a proceeding pursuant to CPLR 7503 (subd [b]) to stay arbitration, the petitioner appeals from (1) a judgment of the Supreme Court Nassau County (Burke, J.), dated April 13,1983, which denied the application and (2) an order of the same court, dated July 11, 1983, which denied its motion for reargument of its application to stay arbitration. 11 Appeal from the order dismissed. No appeal lies from an order denying reargument. H Judgment affirmed. No opinion. 11 Respondents are awarded one bill of costs. Bracken, J. P., Niehoff, Rubin and Eiber, JJ., concur.